Randolph, Justice,
concurred.
Carpenter, J. There was no question made but that the lots of the respective parties were sold, and intended to be located in conformity to the map of Collet and Pennington. • The deeds of the lessor of the plaintiff and of the defendant, for their respective lots, refer to this map, or at least the descriptions in those deeds were made in conformity thereto. The map calls for the easterly side of High street, which it makes the westerly boundary of the lot now held by the plaintiff and the basis of the whole range of adjoining lots, including that of the defendant. How, as I understand the testimony in the ease, whatever may be the true line of High street, upon an extension of that street with mathematical exactness from its commencement to its termination, yet in locating these lots the fence was treated as the line of the street and as the westerly boundary of the plaintiff’s lot. The lot's were laid out by Col-let and Pennington on this supposition, as appears from the *72testimony of Mr. Pennington, who was examined as a witness. The respective parties, or those under whom they claim, appear to have held according to such original location from the time of the sale by Collet and Pennington to the time of bringing this suit, a period of more than twenty years. A long aoquiesence, even in an erroneous location, will conclude parties. Considerations of public policy forbid that such errors should be corrected after long acquiesence, where, as in the present instance, the consequence would be a corresponding change in the possession of a whole neighborhood. The judge, therefore, was right in directing the jury that the fence must be considered, in this controversy and between these parties, as the line of the street. But in this case the location can scarcely be considered as erroneous in respect of these parties, who are bound by the action of the vendors under whom they both claim, however erroneous their action may have been in reference to the true line of the street.
The rights of the plaintiff and of the public respectively, in reference to the line of the street, are not drawn in question, and need not now be considered. The verdict., according to my judgment, was clearly against the weight of evidence as well as contrary to charge of the judge. I concur in the opinion that the rule should be made absolute.
New trial granted.
Cited in Smith v. State, 3 Zab. 140-142 ; Jackson v. Perrine, 6 Vr. 142-143-148; De Veney v. Gallagher, 5 C. E. Gr. 38.